UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                               No. 15-6165


ROBERT LEE HARRIS,

                Petitioner - Appellant,

          v.

JUSTIN ANDREWS, Warden,

                Respondent - Appellee.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Raleigh.  James C. Dever III,
Chief District Judge. (5:14-hc-02061-D)


Submitted:   June 3, 2015                         Decided:   June 24, 2015


Before KING and      SHEDD,   Circuit   Judges,    and   HAMILTON,   Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Robert Lee Harris, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

      Robert Lee Harris, a federal prisoner, appeals the district

court’s order dismissing his 28 U.S.C. § 2241 (2012) petition.

We   have      reviewed    the   record    and    find   no    reversible    error.

Accordingly, although we grant Harris leave to proceed in forma

pauperis,       we   affirm   for   the   reasons    stated     by    the   district

court.      See Harris v. Andrews, No. 5:14-hc-02061-D (E.D.N.C.

Oct. 15, 2014).            We dispense with oral argument because the

facts    and    legal     contentions     are    adequately    presented     in   the

materials       before    this   court    and    argument     would   not   aid   the

decisional process.

                                                                            AFFIRMED




                                           2